Citation Nr: 1513390	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from August 26, 2009, to September 15, 2009, and beginning November 1, 2009, to the present.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted a 50 percent evaluation for posttraumatic stress disorder (PTSD), effective August 26, 2009, with a temporary evaluation of 100 percent effective September 15, 2009, and a 50 percent evaluation effective November 1, 2009.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of that hearing is associated with the claims file.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

From August 26, 2009, to September 15, 2009, and November 1, 2009, to the present, the occupational and social impairment from the Veteran's PTSD has been manifested by reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD from August 26, 2009, to September 15, 2009, and from November 1, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in September 2009, prior to the initial adjudication of the claim.  

The Board is also satisfied that VA has complied with its duty to assist the Veteran.  In this regard the Board notes that the Veteran's service treatment records (STRs), buddy statements, and post-service VA medical records are of record.  Further, the Veteran was afforded VA examinations in October 2009 and May 2011 that are adequate for rating purposes because they addressed all applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The Veteran has not alleged and the evidence does not otherwise indicate that the disability has significantly increased in severity since the May 2011 examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
                        
Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the March 2010 rating decision on appeal, the Veteran was granted a 50 percent rating for posttraumatic stress disorder (PTSD), effective August 26, 2009, a temporary evaluation of 100 percent, effective September 15, 2009, for hospitalization over 21 days, and a 50 percent rating beginning November 1, 2009.

For the reasons explained below, the Board has determined that a rating in excess of 50 percent is not warranted for the Veteran's PTSD for the time periods from August 26, 2009 to September 15, 2009, and beginning November 1, 2009.

In connection with May 2009 VA treatment, the Veteran reported symptoms of depression, difficulty sleeping, poor appetite, seeing combat-related death, and being uncomfortable in crowds, particularly after watching coverage of the current war.  He noted that he was unable to get along with a neighbor and one son, his grandchildren could irritate him, and that he got along with a daughter who took care of him.  

In a September 2009 VA treatment note, the Veteran reported that he was a loner unable deal with people, with no history of violence.  The Veteran was fully oriented, with adequate hygiene, depressed mood, loss of appetite, sleep impairment, impaired thought process due to stroke, and no memory impairment or current suicidal or homicidal ideation.

In an October 2009 VA PTSD examination report, the Veteran reported intrusive memories approximately once or twice a month, distressing dreams twice a week, being upset by news coverage of war or fireworks, lost interest in sporting events, sleep impairment, chronic irritability, hypervigilance in crowds, jumping at loud noise, no flashbacks, and an inability to get along with others because he became irritated listening to other people.  The Veteran stated he was unable to trust anyone but that he felt close to and confided in his daughter, one brother, and a cousin and he maintained relationships with some of his children, grandchildren, siblings, and girlfriend.  He stated he lived with one son, had a fair relationship with a girlfriend, a very good relationship with his daughter, great relationships with his eleven grandchildren, fairly good relationships with three of his siblings, a poor relationship with his oldest son, and a few friends that he saw once or twice per week at his home.  He reported prior employment as a heavy equipment operator for over 30 years and that his PTSD symptoms caused him to be very distant, angry, and irritable, but never violent, in the workplace; he retired due to physical health constraints related to stroke in 2002.  The Veteran independently performed all self-care with some limitations due to residuals of a stroke; his daughter prepared most of his meals and cleaned his house, but he went shopping, and occasionally went to church and the park.  

The examiner found the Veteran to be cooperative, pleasant, properly groomed with good hygiene, calm, alert, fully oriented, with generally normal speech, appropriate affect, logical, goal-directed thought, somber mood, intact insight and judgment, intact impulse control, and no panic attacks, obsessions, delusions, hallucinations, overt memory impairment, suicidal or homicidal ideation, or history of violence.    The VA examiner noted the since the prior examination, the Veteran improved in some aspects of sleep, but worsened in concentration and moodiness.  The examiner opined that social functioning was no more than moderately impaired with "very good" relationships with two of his children, a fair relationship with his girlfriend, great relationships with grandchildren, satisfactory relationships with his siblings, and a few friends that he visited once or twice per week.  The examiner further noted that the Veteran's inability to work was tied to a stroke, but PTSD symptoms did have some impact because he was distant, angry, and irritable.  The VA examiner concluded that the Veteran's PTSD was manifested by reduced reliability and productivity due to symptoms of chronic sense of detachment from others and chronic irritability that impacted interpersonal relationships and occupational functioning when he was employed, and assessed a GAF score of 50-51.

In a July 2010 VA treatment note, the Veteran reported sleeplessness, depression, irritability, and poor appetite with minimal improvement from an in-patient PTSD program.  In an August 2010 VA treatment note, the Veteran reported feeling extremely depressed and appeared depressed with sad affect.

In December 2010, the Veteran alleged that his PTSD worsened.  In connection with VA treatment, the Veteran reported continued difficulty sleeping, nightmares, flashbacks, increased startle response to loud noises, difficulty going to public places, difficulty trusting others, and limited friendships due to his irritability.  The Veteran was found attentive, fully oriented, with appropriate hygiene, psychomotor slowing, depressed and irritable mood, blunted affect, logical thought process, declined memory and concentration, and no hallucinations, and was assigned a GAF score of 50.

In March 2011 VA examination report, the Veteran reported minimal improvement in his symptoms after completing a PTSD residential program and continued symptoms of insomnia, irritability, increasingly depressed mood, low energy, poor appetite, intrusive memories once per week, hypervigilance, distressing dreams once per week, avoidance of crowds, and that he no longer hunted due to irritability.  The Veteran reported he lived alone, did not get along with anyone, and was secluded but enjoyed visits from family members; his three children visited two to three times per week, his 12 grandchildren called regularly, and he visited his sister about two times per month.  He stated that had no friends but met some acquaintances on the street at times, and that he avoided most people to reduce potential for confrontation.  The Veteran reported feeling sad since his stroke and that his sad mood was exacerbated by news stories about the current wars.  The Veteran noted that he was irritable since he returned from Vietnam, anger caused difficulty concentrating, but he did not have interpersonal problems while he was working because he was on the road often and did not interact with coworkers.  

The examiner found the Veteran cooperative, fully oriented, with friendly attitude, good hygiene, constricted affect, depressed and impatient mood, lethargic psychomotor activity, slow, slurred speech, difficulty with concentrating, intact judgment and insight, good impulse control, and no delusions, hallucinations, obsessional or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or violence.  The examiner noted that the Veteran seemed sluggish but that he denied being under the influence of drugs, and although the Veteran presented with some decreased interest in activities and sense of foreshortened future, it was attributed to illness, physical weakness, and dysphoric affect rather than to trauma-related symptoms.  The examiner assigned a GAF score of 49 based on moderate symptoms and serious impairment in social functioning and noted that if the Veteran did not have physical medical problems he would be employable with mild occupational impairment.  

The examiner found the Veteran's major change in functional status since his last examination was an increase in depressed mood that contributed to lack of engagement in enjoyable activities, bleak outlook on the future, concentration difficulties, and low energy.  The examiner opined that the Veteran's PTSD caused deficiencies in thinking due to upsetting combat-related memories and images at least once per week and hypervigilance, in family relations due to anxiety when his grandchildren asked him about Vietnam and that he felt unable to discuss it without becoming upset, and in mood, due to anxiety, hypervigilance, and extreme, but that he had no deficiencies in judgment or work.

In a June 2011 VA treatment note, the Veteran reported difficulty going to public places due to increased startle response, nightmares or flashbacks on a weekly basis, okay mood, daytime irritability, difficulty sleeping, and that he participated in some family activities and planned for the future.  He was fully oriented, alert, maintained good attention and focus, future-oriented, irritable mood, slightly restricted affect, logical thought process, good judgment and insight, and no hallucinations, delusions, suicidal or homicidal ideation, with an assigned GAF score of 50.

In connection with June 2012 VA treatment, the Veteran stated he was not doing well, could not physically do the things he used to do, and had symptoms of difficulty sleeping, anxiety, low mood, low energy, and anhedonia, with no suicidal and homicidal ideation.  The Veteran was alert, fully oriented, with appropriate hygiene, regular speech, depressed mood, restricted affect, fair judgment, logical thought process, and no hallucinations or delusions.

In an October 2012 VA treatment note, the Veteran reported daily anxiety, irritability, difficulty falling asleep, and occasional intrusive memories.  The Veteran was assigned a GAF score of 50 and was found appropriately groomed, alert, fully oriented, future-oriented with slight psychomotor slowing, fair attention span, regular speech, depressed mood, restricted affect, logical, goal-directed thought, fair insight, and no evidence of psychosis, mania, hypomanic symptoms, hallucinations, delusions, or suicidal or homicidal ideation.  

In connection with October 2013 VA treatment, the Veteran reported symptoms of depression, sleep impairment with nightmares, low mood, and sadness about chronic pain and financial difficulties related to a stroke.  The Veteran stated that he sometimes felt anxious but that his daughter checked on him regularly; he lived with his son, drove to see friends, and made an effort to get out of the house daily.  The Veteran was pleasant, with a cooperative attitude, full affect, normal thought process, good judgment and insight, and no delusions or hallucinations, suicidal or homicidal ideation, or obsessive rituals, with an assigned GAF score of 55.  

At a December 2013 hearing, the Veteran testified to increased medications since October 2013, and that he had nightmares, difficulty getting along with others, and no longer hunted because he was scaring himself.  

After careful review of the evidence, the Board finds that the occupational and social impairment from service-connected PTSD has been manifested by reduced reliability and productivity from August 26, 2009, to September 15, 2009, and from November 1, 2009.  The record reflects that the Veteran's PTSD symptoms of depressed mood, hypervigilance, intrusive memories, increased startle response, sleep impairment with nightmares, irritability, and anxiety created reduced reliability and productivity in social relations, disturbances in mood, flattened affect, and impaired memory.  Additionally, the Veteran's GAF scores between 49 and 55 indicate more moderate than severe symptoms.  

The Board acknowledges that the March 2011 VA examiner opined that the Veteran's PTSD is productive of deficiencies in thinking, family relations, and mood.  Never the less, the evidence of record supports that an evaluation in excess of 50 percent is not warranted from August 26, 2009, to September 15, 2009, and beginning November 1, 2009.  A higher rating is not warranted because the impairment does not more nearly approximate deficiencies in most areas.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of suicidal ideation, obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control such as unprovoked irritability with periods of violence, special disorientation, neglect of personal appearance or hygiene, or inability to establish and maintain effective relationships.  Rather, the Veteran exhibited clear, linear thought, was fully oriented with memory intact, exhibited no periods of violence, had clear, goal-directed speech, maintained hygiene, maintained relationships with a daughter, son, and some friends, and had no delusions, hallucinations, suicidal or homicidal ideation.  At most, evidence of record indicated that the Veteran avoided public places due to hypervigilance and increased startle response, had some help from his daughter in preparing meals, and participated in fewer leisure activities but maintained relationships with family members and a few friends.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 50 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of difficulty sleeping, nightmares, anxiety, depression, irritability, hypervigilance, and difficulty maintaining effective social relationships are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board notes there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the PTSD has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD from August 26, 2009 to September 15, 2009, and from November 1, 2009, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


